ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                   )
                                                )
  Kirlin Builders, LLC                          ) ASBCA No. 61901
                                                )
  Under Contract No. W912DY-12-D-0012           )

  APPEARANCE FOR THE APPELLANT:                     Douglas L. Patin, Esq.
                                                     Bradley Arant Boult Cummings LLP
                                                     Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Michael L. Graves, Jr., Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Huntsville

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: August 2, 2021



                                                MARK A. MELNICK
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61901, Appeal of Kirlin Builders, LLC,
rendered in conformance with the Board’s Charter.

      Dated: August 2, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals